NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 SANDRA G. HALE,
                  Plaintiff-Appellant,

                           v.
                  UNITED STATES,
                  Defendant- Appellee.
              __________________________

                      2012-5132
              __________________________

    Appeal from the United States Court of Federal
Claims in Case No. 10-CV-822, Judge Charles F. Lettow.
              ___________________________

              Decided: November 27, 2012
             ___________________________

   SANDRA G. HALE, of Spring, Texas, pro se.

    VINCENT D. PHILLIPS, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for defendant-
appellee. With him on the brief were STUART F. DELERY,
Acting Assistant Attorney General, JEANNE E. DAVIDION,
Director, and KIRK T. MANHARDT, Assistant Director. Of
counsel on the brief was RACHEL A. LANDEE, Litigation
SANDRA HALE   v. US                                      2


Attorney, United States Army Litigation Division, United
States Department of the Army, of Fort Belvoir, Virginia.
              __________________________

  Before BRYSON, REYNA, and WALLACH, Circuit Judges.
PER CURIAM.

                        DECISION

    Sandra G. Hale seeks review of a decision of the
United States Court of Federal Claims dismissing her
claim that she was improperly discharged from the mili-
tary for misconduct and related claims. We affirm.

                      BACKGROUND

    Ms. Hale has a long but intermittent history of mili-
tary service. She first enlisted in 1974 with the United
States Air Force. She later served with the Naval Re-
serve, the Texas Army National Guard, and the Army
Reserve. She joined the Texas Army National Guard in
1987. Three years later, she was discharged with a
characterization of general, under honorable conditions.
She was then transferred to the United States Army
Reserve, where she appears to have served until 1993. In
November 2004, after an 11-year hiatus, she re-enlisted
in the Army Reserve.

    This case concerns Ms. Hale’s most recent period of
service. In August 2006, after completing training to
become a Health Care Specialist, she was assigned to the
160th Military Police Battalion in Florida. Shortly there-
after, in October 2006, the unit was ordered to active duty
in Afghanistan. She arrived at Bagram Airfield on Janu-
ary 8, 2007.
3                                        SANDRA HALE   v. US


    Ms. Hale experienced a number of medical issues dur-
ing her service. In November 2006, before being deployed,
she received emergency attention for an allergic reaction
to pepper spray. At that time, she was diagnosed with
reactive airway disease and bronchitis, and she was told
to avoid physical activity for a week. Once in Afghani-
stan, she was treated within her first few months for pain
in her feet, back, and wrist. In April 2007, she again
complained of exposure to pepper spray. Physicians
found that she suffered from mild wheezing at that time,
which was treatable with medication, but they recom-
mended that she be transferred to a unit where she would
not be at risk of further exposure.

    Ms. Hale was therefore assigned to the intensive care
unit at the Bagram Combat Support Hospital in May
2007. Over the next two months, she complained of
shortness of breath, chest pain, and an episode of loss of
consciousness in which she fell and hit her head. She was
sent to a medical center in Germany for testing; there,
doctors diagnosed her with post-concussion syndrome and
subclinical hypothyroidism. They also ordered her to
avoid pepper spray. In June 2007, she returned to Af-
ghanistan with the only restriction on her activity being
that she stay away from pepper spray.

    In late June 2007, Ms. Hale returned to the medical
clinic in Bagram. This time, she was issued a physical
profile calling for additional limitations on her physical
activities and recommending a disability evaluation. In
light of the physical limitations, she was assigned to work
in the mail room and, later, in the arms room. Ms. Hale
also appeared for a medical evaluation in early August
2007 but allegedly refused to cooperate. Then, at the end
of the month, she failed to appear for an Army Physical
Fitness Test.
SANDRA HALE   v. US                                       4


    She returned to Germany for follow-up testing in Sep-
tember. Due to her complaint of continued headaches,
one physician recommended that she be released back to
the United States. After her unit represented that she
could be adequately treated in Afghanistan, however, she
was sent back to Bagram.

    Meanwhile, and in addition her medical troubles, Ms.
Hale was involved in several episodes of alleged in-service
misconduct. In November 2006, before her unit was
deployed, she was recommended for promotion from
Specialist (E-4) to Sergeant (E-5). On December 23, 2006,
however, she was involved in an incident at the El Paso
International Airport. The following month, she received
a formal letter reprimanding her, and a “flag” was placed
on her file that automatically precluded her from promo-
tion. The flag was not formally removed from her file
until August 2007.

     The airport event was not Ms. Hale’s only alleged
transgression. On October 2, 2007, her commander
initiated a separation action against her pursuant to
Army Regulation 635-200, ¶ 14-12b, entitled “A pattern of
misconduct.” That step triggered physical and mental
status evaluations, and Ms. Hale requested that her case
be considered by a separation board. She also filed a
complaint against those in her chain of command.

    An administrative separation board convened to hear
her case on November 15, 2007. The board found no
fewer than 12 examples of “discreditable conduct and
conduct prejudicial to the good order and discipline” of the
military over the course of the prior year and recom-
mended discharge under other than honorable conditions.
The separation authority approved the board’s recom-
mendation four days later. Ms. Hale was ordered to be
5                                       SANDRA HALE   v. US


discharged under other than honorable conditions, and
her rank was reduced to Private (E-1). She was trans-
ferred back the United States and discharged in Decem-
ber 2007.

    Ms. Hale appealed her discharge to the Army Dis-
charge Review Board (“ADRB”), which granted her partial
relief. Her discharge was upgraded to general, under
honorable conditions, and she was restored to her former
rank of Specialist (E-4). The board also ordered further
corrections to her record. In addition to her Army pro-
ceedings, Ms. Hale sought and obtained full disability
benefits from the Social Security Administration; she also
obtained partial disability benefits from the Department
of Veterans Affairs (“DVA”).

    Ms. Hale then appealed the decisions of the ADRB
and the DVA to the Court of Federal Claims. The parties
requested a voluntary remand to the Army Board for
Correction of Military Records (“ABCMR”) to consider Ms.
Hale’s claims for (1) retroactive promotion with back pay,
(2) a $15,000 re-enlistment bonus, and (3) an amendment
to her record characterizing her discharge as honorable
and based on medical reasons. In a detailed opinion, the
ABCMR denied her claims for relief in their entirety. The
board concluded that she was not entitled to a promotion,
that the Army did not err in denying her a Medical
Evaluation Board or a Physical Evaluation Board in
conjunction with her separation, that she was fit to serve
and thus did not warrant processing under the Physical
Disability Evaluation System, and that she was properly
discharged for misconduct.

    The Court of Federal Claims affirmed. First, the
court held that Ms. Hale “failed to plead enough facts
showing that she was promoted or that she satisfied all of
SANDRA HALE   v. US                                        6


the criteria for a promotion” and thus had not “met her
burden of showing a ‘clear-cut, legal entitlement’ to the
promotion.” Second, the court ruled that Ms. Hale was
not entitled to a prior service enlistment bonus because
she failed to meet the requirement of 37 U.S.C.
§ 308i(a)(2)(A) that she have received an honorable dis-
charge at the conclusion of all prior periods of service.
Third, the trial court rejected Ms. Hale’s contention that
her records should be corrected to reflect a medical dis-
ability discharge rather than a discharge for misconduct.
Finally, the court refused Ms. Hale’s request to amend
her DVA records, because it held that the Court of Ap-
peals for Veterans Claims had exclusive jurisdiction over
veterans’ disability claims.

                        DISCUSSION

    On appeal to this court, Ms. Hale raises a number of
alleged errors, none of which calls for reversal of the trial
court’s decision.

     1. Ms. Hale first contends that she was wrongly de-
nied promotion to Sergeant (E-5) and is owed back pay as
a result. As the trial court explained, such a claim re-
quires that she demonstrate a clear-cut legal entitlement
to the promotion in question, i.e., that she “has satisfied
all the legal requirements for promotion, but the military
has refused to recognize [her] status.” Smith v. Sec’y of
Army, 384 F.3d 1288, 1294 (Fed. Cir. 2004). We agree
with the trial court that Ms. Hale has not made such a
showing.

    Ms. Hale contends that the record “clearly shows [that
she] met all the criteria for promotion.” She asserts that
a promotion board approved her promotion in November
2006, that her unit did as well, that she was on the active
7                                         SANDRA HALE   v. US


promotion list, and that she served in an E-5 role while
working in the intensive care unit. She argues that the
trial court was wrong to conclude that her promotion was
barred by the flag arising out of the El Paso airport
incident because that flag should have been removed in
early 2007. In that regard, she asserts that she was
formally reprimanded in January 2007 and that Army
regulations require that disciplinary flags be reviewed
monthly and be removed once the punishment (such as a
reprimand) has been administered.

    Even taking all of Ms. Hale’s contentions as true, the
trial court correctly held that she had no clear-cut enti-
tlement to promotion. Her 2006 selection by the promo-
tion board was merely a recommendation for possible
action, see, e.g., Army Reg. 600-8-19, ¶ 5-6; Sexton v.
United States, 228 Ct. Cl. 706, 708 (1981); it did not
indicate that she was clearly entitled to later promotion.
In particular, regardless of whether the December 2006
flag should have been lifted before August 2007, Ms. Hale
has not established that at any time (1) there was a
vacancy for which she was eligible and would have been
chosen and (2) no flag existed or should have existed in
her file to block the promotion. The ABCMR found “no
evidence” of a vacancy during her deployment, and Ms.
Hale’s only allegation to the contrary rests on a few
emails from July 2007 in which her unit responded af-
firmatively to an inquiry as to whether she should be
promoted when her flag was lifted. Moreover, even if
those emails are interpreted to indicate the likelihood of
an upcoming vacancy, the board’s further findings estab-
lish that Ms. Hale was not entitled to fill it. Specifically,
the board found that by the time her December 2006 flag
was removed additional flags should have been placed on
her file because she had failed a physical examination and
because discharge proceedings had been instituted
SANDRA HALE   v. US                                       8


against her. The fact that other flags should have been
placed on her file precluded her eligibility for promotion.
See Army Reg. 600-8-19, ¶ 1-10a(10) (failure to file a flag
“does not affect the Soldier’s nonpromotable status if a
circumstance exists that requires imposition of a flag”).
Ms. Hale has not refuted those findings and therefore has
not carried her high burden to establish that she was
entitled to promotion.1

     2. Ms. Hale also seeks an order directing the govern-
ment to pay her a pre-enlistment bonus of $15,000. The
trial court correctly held, however, that she did not meet
all of the statutory prerequisites for a bonus because she
did not “receive[] an honorable discharge at the conclusion
of all prior periods of service.” 37 U.S.C. § 308i(a)(2)(A).
Rather, she was discharged from the Texas Army Na-
tional Guard with a characterization of general, under
honorable conditions, which is distinct from the statuto-
rily mandated “honorable discharge.” See, e.g., Army Reg.
600-8-24, ¶ 1-22 (listing discharge classifications).

    Ms. Hale’s arguments to the contrary are unpersua-
sive. She asserts that the trial court applied the wrong
law because it “applied law for enlistment in the National
Guard, not the Army Reserve” and because it “failed to
take into account the fact that the enlistment bonus issue
was instituted while on active duty and approved by
proper military authorities.”     Section 308i, however,

   1    There appears to be a short gap between the re-
moval of the December 2006 flag (on August 8, 2007) and
Ms. Hale’s failure to pass the Army Physical Fitness Test
(on August 31, 2007). The fact that no steps were taken
to promote her during that time, when she had no flag on
her file and had her unit’s apparent approval, suggests
that, as the ABCMR found, there was no promotion
vacancy that she was entitled to fill.
9                                        SANDRA HALE   v. US


applies to those who enlist in the “Selected Reserve of the
Ready Reserve of an armed force,” 37 U.S.C. § 308i(a),
and nothing about the consideration of the bonus issue
while she was on active duty alters the fact that she did
not satisfy the statutory requirements for payment of the
bonus. Ms. Hale’s further contention that the Texas
discharge was itself improper is unavailing. She does not
claim that she ever sought to upgrade her 1993 discharge
to honorable, and this case is not the proper forum for a
collateral attack on her decades-old discharge from the
Texas Army National Guard.

    3. Ms. Hale next contends that she should have been
discharged honorably based on her medical conditions,
rather than based on misconduct, and that she should
have been processed through the disability system. She
argues, for example, that the separation board and sepa-
ration authority were not aware of all of her medical
conditions and records and that subsequent boards of
review did not adequately account for those errors.
Similarly, she notes that one of her physicians recom-
mended that a Medical Evaluation Board (“MEB”) be
convened. Based on that recommendation, she argues
that she was entitled to an MEB and that any separation
proceedings based on misconduct should have awaited the
results of the MEB.

    Judicial review of military personnel decisions is
highly deferential, and we do not find the ABCMR’s
decision to be “arbitrary, capricious, contrary to law, or
unsupported by substantial evidence.”        Chambers v.
United States, 417 F.3d 1218, 1227 (Fed. Cir. 2005). The
ABCMR found, and the trial court affirmed, that Ms. Hale
did not warrant disability processing because she was fit
to serve. Her only recurring condition that resulted in
permanent physical limitations was an allergy to pepper
SANDRA HALE   v. US                                    10


spray, and that condition was accommodated through a
change of assignment. We find that there was substantial
evidence to support that determination.

    We are not persuaded by Ms. Hale’s contention that
she should have received an MEB. She relies on one
physician’s recommendation for an MEB. The ABCMR
declined to give dispositive weight to that recommenda-
tion, however. The board found that the physician who
made that recommendation did so “to give [Ms. Hale]
what she wanted and to avoid harassment brought on by
[her] belligerent and demanding demeanor,” and that the
one physician’s recommendation for an MEB was contrary
to the recommendations of Ms. Hale’s other treating
physicians. Moreover, the regulations that Ms. Hale cites
provide that, even after an MEB convenes, the military
has the responsibility to decide whether to proceed
through administrative or medical channels, particularly
when, as here, a soldier’s misconduct allegations are
unrelated to her claimed disability. See Army Reg. 635-
200, ¶ 1-33; Army Reg. 635-40, ¶ 4-3. As the ABCMR
explained, all the other medical assessments found that
Ms. Hale was fit to serve, and there is no reason to think
that an MEB would have concluded any differently or
that the MEB’s findings would have led her down a
different administrative path.

    Ms. Hale’s other complaints about the processing and
characterization of her discharge all suffer from the same
flaw. Her arguments are effectively requests to re-do her
separation proceedings; she overlooks the fact that the
ADRB and the ABCMR conducted detailed reviews of her
claims and (in the case of the ADRB) granted her partial
relief. Moreover, the ABCMR considered records that she
claims the separation authorities did not have, including
various medical documents she submitted and the medi-
11                                        SANDRA HALE   v. US


cal records accompanying the remand from the Court of
Federal Claims. In the end, however, the ABCMR con-
cluded that Ms. Hale failed to prove that she was medi-
cally unfit at the time of separation and should have been
processed for separation due to physical disability; the
board also concluded that Ms. Hale offered insufficient
evidence to warrant a further upgrade to an honorable
discharge. We agree with the trial court that the record
provides no basis for overturning those conclusions.

    4. Ms. Hale also seeks to “complete” or “restore” the
administrative record to its original state by adding
documents that she claims are currently missing. Judi-
cial review of a discharge claim, however, is confined to
the administrative record before the ABCMR except in
“extremely limited situations.” Metz v. United States, 466
F.3d 991, 998 (Fed. Cir. 2006). It is not clear that Ms.
Hale provided the board with the documents that she
seeks to add here. Nor has she explained how the addi-
tion of the purportedly missing documents would bear on
the ultimate disposition of her claims. Like the trial
court, we do not find this to be one of the “extremely
limited situations” in which augmentation of the record
before the board is justified.

    5. Finally, Ms. Hale does not appear to be pressing
her claim that the trial court should have entertained her
appeal relating to the DVA’s disability benefits determi-
nation. In any event, the trial court was clearly correct to
hold that it lacked jurisdiction over that claim. See
Addington v. United States, 94 Fed. Cl. 779, 782 (2010);
Davis v. United States, 36 Fed. Cl. 556, 559 (1996); Sand-
ers v. United States, 34 Fed. Cl. 75, 79 (1995).

     No costs.
SANDRA HALE   v. US              12


                      AFFIRMED